DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The status of the non-provisional parent application (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become abandoned, the expression “now abandoned” should follow the filing date of the parent application.
The abstract of the disclosure is objected to because it refers to the purported merits of the invention.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “little resistance” in claims 4 and 7 is a relative term which renders the claim indefinite. The term “little resistance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The remaining claims are rejected based on their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wartluft et al. (USP 5,692,785 hereinafter “Wartluft”) in view of Abbema et al. (USP 5,547,228 hereinafter “Abbema”).
In regards to claim 1, Wartluft discloses a pipe fitting (see fig. 5) comprising: 
an outer casing (78) having at least one pipe port providing a passageway (central bore) for a pipe to be passed into the outer casing, wherein the at least one pipe port comprises an elongated lip (18a) and a port opening forming at least part of the passageway; 
a hollow inner casing (76a) positioned within the outer casing and having at least one opening aligned with the at least one pipe port; 
at least one gripper (40) positioned within the inner casing and having an opening aligned with the at least one pipe port, the at least one gripper includes one or more reverse serrations (52) that can flex when a pipe is passed through the at least one gripper opening imparting little resistance to the forward advancement of the pipe into the at least one gripper while imparting sufficient resistance to rearward movement of the pipe to prevent withdrawal of the pipe from the at least one gripper (see at least column 4, lines 16-52); and 
a stiffener (80a) positioned at least partially within the inner casing and the at least one gripper opening and aligned with the at least one port opening, such that a pipe inserted into the at least one pipe port can pass through the inner casing over the stiffener and through the at least one gripper (shown in fig. 5), wherein the stiffener has at least a pair of sealing members (90, 84) each positioned within a groove (82, 88) in an outer surface of the stiffener such that when a pipe is passed over the stiffener and sealing members the sealing members can contact an interior wall of the pipe to provide a seal between the pipe and the stiffener (shown in fig. 5), wherein the pair of sealing members have the same diameter.
 Wartluft does not disclose the grooves have different dimensions.
However, Abbema shows a similar stiffener (16) having sealing members (50, 52) with the same diameter in grooves (46, 48) having different dimensions (shown in fig. 3).
It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the stiffener of Wartluft with grooves having different dimensions, in order to ensure the sealing members will span the API tolerance gap of the diameters of pipe ends, thus ensuring sealing engagement of one seal to the inner pipe d is sufficient to ensure that a seal is made to prevent entry of pipe fluids and gases into the joint for any pipe size within the diameter tolerance, as taught by Wartluft at column 5, lines 7-20.
In regards to claim 4, Wartluft discloses a coupler (see fig. 5) comprising: 
an outer casing (78) having first and second pipe ports each providing a passageway (central bore) for a pipe to be passed into the outer casing, wherein each pipe port comprises an elongated lip (18a, 18b) and a port opening forming at least part of the passageway; 
a hollow inner casing (76A, 76B) positioned within the outer casing and having a first opening and a second opening, wherein a first inner casing opening is aligned with the first port opening and the second inner casing opening is aligned with the second port opening; 
first and second grippers (40) positioned within the inner casing, wherein the first gripper has an opening aligned with the first pipe port opening and wherein the first gripper includes one or more reverse serrations (52) that can flex when a pipe is passed through the first gripper opening imparting little resistance to the forward advancement of the pipe into the first gripper while imparting sufficient resistance to rearward movement of the pipe to prevent withdrawal of the pipe from the first gripper, and wherein the second gripper has an opening aligned with the second pipe port opening and wherein the second gripper includes one or more reverse serrations (52) that can flex when a pipe is passed through the second gripper opening imparting little resistance to the forward advancement of the pipe into the second gripper while imparting sufficient resistance to rearward movement of the pipe to prevent withdrawal of the pipe from the second gripper (see at least column 4, lines 16-52); and 
a stiffener (80A, 80B) positioned within the inner casing and the first and second gripper openings and aligned with the first and second pipe port openings, such that a pipe inserted into the first pipe port can pass through the inner casing over one end of the stiffener and through the first gripper (shown in fig. 5), and a pipe inserted into the second pipe port can pass through the inner casing over another end of the stiffener and through the second gripper, (shown in fig. 5) wherein the stiffener has a first pair of sealing members (84, 90) and a second pair of sealing members (84, 90), wherein each sealing member in the first pair of sealing members is positioned within a groove (82, 86)  in an outer surface of the stiffener such that when a pipe is passed over the stiffener and sealing members the sealing members can contact an interior wall of the pipe to provide a seal between the pipe and the stiffener, wherein each sealing member in the second pair of sealing members is positioned within a groove (82, 86) in an outer surface of the stiffener such that when a pipe is passed over the stiffener and sealing members the sealing members can contact an interior wall of the pipe to provide a seal between the pipe and the stiffener (shown in fig. 5), and 
wherein each pair of sealing members have the same diameter (shown in fig. 5).
Wartluft does not disclose the grooves have different dimensions.
However, Abbema shows a similar stiffener (16) having sealing members (50, 52) with the same diameter in grooves (46, 48) having different dimensions (shown in fig. 3).
It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the stiffener of Wartluft with grooves having different dimensions, in order to ensure the sealing members will span the API tolerance gap of the diameters of pipe ends, thus ensuring sealing engagement of one seal to the inner pipe d is sufficient to ensure that a seal is made to prevent entry of pipe fluids and gases into the joint for any pipe size within the diameter tolerance, as taught by Wartluft at column 5, lines 7-20.
In regards to claim 7, Wartluft discloses a coupler (see fig. 5) comprising: 
an outer casing (78) having first and second pipe ports each providing a passageway (central bore) for a pipe to be passed into the outer casing, wherein each pipe port comprises an elongated lip (18a, 18b) and a port opening forming at least part of the passageway; 
a hollow inner casing (76A, 76B) positioned within the outer casing and having a first opening and a second opening, wherein a first inner casing opening is aligned with the first port opening and the second inner casing opening is aligned with the second port opening; 
first and second grippers (40, 40) positioned within the inner casing, wherein the first gripper has an opening aligned with the first pipe port opening and wherein the first gripper includes one or more reverse serrations (52) that can flex when a pipe is passed through the first gripper opening imparting little resistance to the forward advancement of the pipe into the first gripper while imparting sufficient resistance to rearward movement of the pipe to prevent withdrawal of the pipe from the first gripper, and wherein the second gripper has an opening aligned with the second pipe port opening and wherein the second gripper includes one or more reverse serrations (52) that can flex when a pipe is passed through the second gripper opening imparting little resistance to the forward advancement of the pipe into the second gripper while imparting sufficient resistance to rearward movement of the pipe to prevent withdrawal of the pipe from the second gripper (see at least column 4, lines 16-52); and 
a stiffener (80A, 80B) positioned within the inner casing and the first and second gripper openings and aligned with the first and second pipe port openings, such that a pipe inserted into the first pipe port can pass through the inner casing over one end of the stiffener and through the first gripper (shown in fig. 5), and a pipe inserted into the second pipe port can pass through the inner casing over another end of the stiffener and through the second gripper (shown in fig. 5), wherein the stiffener has a first pair of sealing members (90, 84) and a second pair of sealing members (90, 84), wherein each sealing member in the first pair of sealing members is positioned within a groove (82, 86) in an outer surface of the stiffener such that when a pipe is passed over the stiffener and sealing members the sealing members can contact an interior wall of the pipe to provide a seal between the pipe and the stiffener, wherein each sealing member in the second pair of sealing members is positioned within a groove (82, 86) in an outer surface of the stiffener such that when a pipe is passed over the stiffener and sealing members the sealing members can contact an interior wall of the pipe to provide a seal between the pipe and the stiffener, and 
wherein the pair of sealing members have the same diameter (shown in fig. 5).
Wartluft does not disclose the grooves have different dimensions.
However, Abbema shows a similar stiffener (16) having sealing members (50, 52) with the same diameter in grooves (46, 48) having different dimensions (shown in fig. 3).
It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the stiffener of Wartluft with grooves having different dimensions, in order to ensure the sealing members will span the API tolerance gap of the diameters of pipe ends, thus ensuring sealing engagement of one seal to the inner pipe d is sufficient to ensure that a seal is made to prevent entry of pipe fluids and gases into the joint for any pipe size within the diameter tolerance, as taught by Wartluft at column 5, lines 7-20.
In regards to claims 3, 6, and 9, Wartluft further discloses the at least a pair of sealing members comprise elastomeric O-rings (column 2, line 46 discloses elastomeric material).

Claims 2, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wartluft and Abbema as applied to claims 1, 4, and 7 above, and further in view of Butcher et al. (US 2015/0323183 hereinafter “Butcher”).
In regards to claims 2, 5, and 8, Wartluft and Abbema teach the pipe fitting of claim 1 and the coupler of claims 4 and 7. They do not disclose at least one gusset positioned on the elongated lip around the port opening.
However, Butcher teaches an outer casing comprising at least one gusset (28) positioned on an elongated lip (18) around a port opening.
It would have been obvious at the time of filing to one of ordinary skill in the art to provide the outer casing of Wartluft with a gusset in order to provide additional structural support, as taught by Butcher at least at paragraph [0010].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679           
10/19/2022